ON the Merits.
Breaux, J.
The executor of the estate of Julie Couder presented a final account to the court for homologation. It includes not only .an account of the succession of Julie Couder, but that of her husband.
It was homologated by judgment, from which the heirs of Julie Couder, the children of Emile Couder, her son, appeal.
In support of their appeal, they assign the following as errors of law:
First: That the judgment rendered,- approving the final account was pronounced without notice or citation.
■ Second: That it was rendered without any proof whatever.
Third: That the account undertakes to transfer in kind to two of their co-heirs the interest of their late father, Emile Couder, in certain real property.
A decision regarding the first point presented is determinative of the issues on this appeal.
It is true as alleged that the heirs were not cited. The executor’s insistence is that publication of the filing of an account is a citation to all persons concerned.
After the judgment had been obtained, on petition of the executor the two co-heirs of the appellants, Mrs. William 0. Shanks and Mrs. E. J, Ñores, were placed in possession of the property, without notice to the present appellants.
*813Part of the property thus delivered is described as community property of the community between Julie Oouder and her husband, Pierre Oouder.
The account is not amere tableau of distribution; it was not made in order to liquidate succession debts or to obtain the court’s authorization to pay creditors and legatees. But is it a proposed final settlement among the legatees and heirs?
The executor assumed that the appellants were without interest, because of the indebtedness of their father to the succession.
This may be entirely correct; it should however be established contradictorily with the representatives of the heir in debt.
Previous to the filing of the account the debts had been paid, and while approval of these payments was sought the fact remains that “in addition division of amounts is made among the heirs.”
Indeed, the remaining assets of two estates are divided; that of the husband, Pierre Oouder, who died many years ago, and the estate of the junior in community, Julie Oouder, who held the property in usufruct to the day of her death.
In Succession of Oonrad, 45 An. 94, we held when an executor or administrator files such a final account purporting a settlement with the heirs of the estate, afid a distribution among them of the net assets of the succession which remains in his hands after debts are paid, personal notice of the filing thereof must be given to the heirs, otherwise a judgment homologating it would be of no avail. See also Succession of Von Hoven, 46 An. 911, 921.
The final account should not-disturb judgments partially distributing the funds among creditors.
The property of the community can not be delivered without citation.
Granted, that the legatees are entitled to all that was bequeathed to them; if the testator, as appears of record, has bequeathed prop - erty of the community, the community interests must be adjusted to enable the executor to deliver the property.
Under no circumstances can the administrator or executor of the succession of the wife render an account and surrender property of the succession of the husband or of the community, without proof, áfber citation to the heirs, that such changes have taken place, regarding the title as operated a translation of the property to the heir under the mother’s will.
*814These legatees can not sustain their claims by invoking a judgment homologated without citation.
It is ordered, adjudged and decreed that the judgments appealed from be avoided, annulled and reversed, and that the case be remanded to the District Oourt to enable the executor to apply for and have the heirs cited to answer his petition for the homologation of his account.
Appellees are condemned to pay costs of appeal.